Opinion by
Woodside, J.,
This is an appeal by a claimant from the refusal of the Board of Review to grant him unemployment compensation.
The appellant was employed for 19 years as an industrial nurse by the Gulf Oil Corporation. His last day of work was September 8, 1960, at which time he was receiving approximately $129 per week. At the time of Ms separation, the company gave the appellant a week’s vacation pay of $129.70 and an allowance of 1760 hours pay in the amount of $5706.45.
The bureau, the referee and the board applied the vacation pay to the first week after separation and the $5706.45 to the succeeding 44 weeks, holding the claimant ineligible for unemployment compensation during this period. The 44 week period was determined by dividing the claimant’s weekly pay of $129 into the allowance of $5706.45.
The claimant contends here, as he did before the unemployment compensation authorities, that the allowance did not constitute remuneration but was a gift. *346We agree with the compensation authorities that the claimant received remuneration from his employer for the weeks in question and that, therefore, during this period, he was not unemployed as the term is used in the Unemployment Compensation Law.
Decision affirmed.